Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 8/22/2022 with a priority date of 12/18/2020.
Claims 1-20 are currently pending and have been examined.
Applicant’s amendments to claims 1-20 have been entered.
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 103 in view of additional references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-7 are directed to a method, claims 8-14 are a system and claims 15-20 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea, fail to amount to a practical application and fail to amount to significantly more.
Step 2A: 
Prong 1: The claim include the abstract concepts of receiving performance events that are a function of a user parsing advertisement events, where parsing is interpreted as viewing or interacting, and aggregating the received performance events and creating data comprising a user identification and the performance events associated with respective user. Next, creating a user ad receptivity profile for each of the user IDs indicating a user’s receptivity to receiving ads and a time of day where the ad receptivity profile is a function of the performance event then adjusting an ad load associated with ID as a function of the user ad receptivity where the ad load is a percentage of available ad slots filled where unfilled slots are now visible then allocating and pricing the ad load as a function of the user receptivity profile.
Dependent claims further recite the profiles are unique to the user ID, computing the ad time watched, events are associated with a CTR, groupings of user IDs and an hour of a day, generating the profile based on user ID and hour of a day based on a historical mean and a performance engine that monitors user parsing events. 
These concepts clearly fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because at best the claims infer or recite the additional elements of processors, memory and a non-transitory processor-readable storage medium. The steps utilize computers at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Examiners finds the dependent claims fail to add any additional elements.
The claims also include the additional elements of a client device and a generalized reference to any data structure and the dependent claims include that the performance engine is running on the client device. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized devices that implement the abstract concepts, which at best does no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of computerized devices amount no more than adding the words “apply it”. The order combination and additional elements are no more than general linking the abstract concepts to an environment, which is far from particular.
The claims recite a data structure and utilize computers and networks in there ordinary capacity to gather data (i.e. events) and adjust advertising. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system. For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (performance events) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
The underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, and manipulating data for the business process of targeting advertising and optimizing the effect of advertising. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. Further, management of advertisement information improves the business process not the computer or interface. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
In Affinity Labs it was held that using information known about a user to target communications, such as providing an advertisement to a user based on known demographics of a user, was an abstract idea. The current claims use performance events related advertisements in order to adjust an ad load. Affinity Labs explained the concept of delivering user-selected media content to portable devices is an abstract idea, and that “customizing information based on . . . information known about the user” is an abstract idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015). The court in the Intellectual Ventures I case also explained that tailoring of content based on information about the user—such as where the user lives or what time of day the user views the content—is an abstract idea that is as old as providing different newspaper inserts for different neighborhoods.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. 2013/0086179; Hereafter: Coleman) in view of Reis et al. (U.S. 2012/0158494; Hereafter: Reis), further in view of Hubbard et al. (U.S. 2010/0223637; Hereafter: Hubbard) further in view of Gupta et al. (U.S. 2016/0092940; Hereafter: Gupta).  
As per Claim 1: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
1. A method comprising:
Coleman discloses receiving, by a processor, performance events from a plurality of client devices running an application, wherein the performance events of each of the plurality of client devices are a function of a user parsing advertisement (ad) events that are displayed on the respective client device; See, “The user-specific considerations may be made based on observed or known tendencies of individual users in partaking in various forms of activity. Specific activities that can be observed include, for example, the user being online in general, the user performing general browsing operations, the user performing browsing operations of a particular type (e.g. e-commerce), the user logging into a website or domain (e.g. fantasy sports site, social network page), the user participating in Instant Messaging or forums, the user operating a mobile device to browse the Internet or send messages, and various other forms of activities.” [0015]. See, “The event monitor 120 includes programmatic components that receive or otherwise process data that indicates information about the user online activity 112. The online activity 112 may correspond to, for example, the user logging into an account maintained with or in connection with system 100. For example, the system 100 may be incorporated into a website domain in which individual users maintain accounts for purpose of receiving content or performing certain activities. In such implementations, the event monitor 120 can detect when the user accesses the website domain to view, for example, content or perform other online activities. As an alternative or addition, the event monitor 120 may include components for retrieving or accessing information from a tracking cookie stored on a user's terminal. As an alternative, the event monitor 120 may access information from a session cookie provided on the user's terminal. These and other forms of event monitoring may alternatively be used in order to determine user behavior or characteristics regarding, for example, one or more of: (i) the user generally browsing the Internet, (ii) the user accessing a particular domain or website, (iii) the user viewing an online publication, (iv) the user accessing a social network resource, (v) the user consuming media online, (vi) the user participating in an online game, and/or (vii) the user operating a specific platform (e.g. web browser) or device (e.g. mobile device or tablet).” [0029]. See, “Additionally, profile determination 140 may determine other user profile data 134 based on the activity information 132, including category or topical preferences of the user, particularly as it may pertain to certain activities. For example, the profile determination 140 may determine a user's topical or category preference for online activity corresponding to types of (i) newsletters that the user selects or prefers (e.g. a user may favor travel newsletters, or a user may disfavor technical newsletters), (ii) content included in promotional or commercial emails or messages that the user prefers (e.g. preferred types of products, preferred merchants), and/or (iii) content included in advertisements provided with messages communicated to the user.” [0034]. See also, [0053] for examples of advertising messages about products or clothing.
Coleman discloses aggregating, by the processor, the received performance events and creating a data structure comprising a user identification (ID) associated with the users and the performance events associated with the respective user; See, “In an embodiment, system 100 is implemented to determine a transmission profile 105 for individual users of one or more communication services. The transmission profile 105 includes profile information that is indicative of (i) times that the user is likely performing a particular activity, such as being online, or being online and performing a particular type of activity; and/or (ii) content (e.g. category or type of content) that the user is interested in, particularly as to messaging content. The transmission profile 105 may associate the profile information with a user. For example, the transmission profile 105 may be associated with an identifier of a user in a newsgroup or messaging group. Other information, such as demographic information, may optionally be maintained as part of the profile information.” [0022].
Coleman discloses creating, by the processor, a user ad receptivity profile for each of the user IDs that is indicative of a respective user’s receptivity to receiving ads and a time of day, wherein the user ad receptivity profile is a function of the performance event; and See, “In one embodiment, the transmission profile 105 is developed as a predictive mechanism for anticipating when the user is most likely to be receptive to receiving and/or responding to messaging content. Accordingly, the transmission profile 105 may specify a transmission time 106 (or set of transmission times) for sending messaging content to the user. The transmission time 106 (or times) may specify, for example, a time slot in a day, a day of the week or other timing information as to when the user is likely performing a particular activity, such as being online, or being online and performing a particular online activity (e.g. logged into a website). Numerous other activities are recited with various examples provided herein. In variations, the transmission time 106 may reflect various kinds of timing information, including times when the user is performing a particular kind of activity or not performing the activity. As examples, the transmission time 106 may include recording instances (or range in times) when the user activity is maximum, or exceeds some threshold. Still further, multiple transmissions times 106 may be specified in the transmission profile.” [0023]. See also [0054-0061] for a graphical representation of a user profile and the predicted receptiveness to advertising at different times of days.
Coleman discloses adjusting, by the processor, an ad load associated with the user IDs of the users of client devices as a function of the user ad receptivity profile, See, “Embodiments recognize that the desired responses of the individual users (e.g. opening or viewing emails, selecting links) can be increased if the communication is sent to users of the recipient group with user-specific considerations, including considerations for transmission times that predict a certain level of receptiveness by the user for receiving the email. For example, considerations that can be made for individual users is to send messages at a time when the user is predicted (i) to be online, (ii) to have his/her heaviest amount of online activity, and/or (iii) to be engaged in a particular type of activity. Still further, the considerations may exclude sending messages to the user at times that are predictive of the user being offline, or not performing a specific type of online activity (i.e. non-receptive times).” [0014]. See, “In an example shown, a calendar grid 322 displays a level of user online activity by time slot for days of the week. In the example provided, the level of user activity is represented by a color code, with separate colors representing moderate level of activity (e.g. green), heavy level of activity (red, black) or no activity. According to embodiments, the user's level of activity is used to determine time slots for when the corresponding user should receive a communication, such as an email message from, for example, an email service, SMS service, Instant Message, or online chat service. In embodiments, the time slots for transmission times (when the user should receive a communication) may, for example, be selected to correspond to one or more time slots (i) when the user activity is greatest; (ii) when the user activity is above a threshold level, (iii) that encompass or are proximate to time slots of greatest user activity (or above a threshold), and/or (iv) that exclude time slots when there is no or little user activity (e.g. less than threshold).” [0057]. 
Coleman does not disclose wherein the ad load is a percentage of available add slots filled, Examiner’s note: This limitation is interpreted in light of [0031] of the applicant’s specification. 
However, Reis discloses adjusting a percentage of available add slots filled based on criteria that include previous user behavior and time of day. See “As an example, non-advertising content can be served at most 2% of the time, and ads can be served at least 98% of the time. These example percentages can vary by ad request, type of ad, time-of-day, advertiser, publisher, or many other factors” [0095]. See also, “The ad management system 110 can also use a policy that serves a higher (or lower) percentage of non-advertising content items in the evening hours, or by some other schedule. Further, the ad management system 110 can serve a higher percentage of non-advertising content items for some publishers than for others (e.g., as directed by advertisers and/or publishers).” [0096]. 
Coleman does not disclose wherein unfilled ad slots are not visible to the user; and 
However, Gupta discloses unfilled ad slots that are not visible to the user. See, “The removed item's slot may be left unfilled which, in essence, advances all following items one position. Alternatively, the removed item may be replaced with another sponsored or unsponsored content item, or another item may be added at the end of the feed.” [0051]. See also [0052] for improving user experience as a result of unfilled slots not being visible.
Coleman does not disclose allocating and pricing the ad load as a function of the user ad receptivity profile. Examiner’s note: This limitation is interpreted in light of [0010] of the applicant’s specification where platforms to price their ad space as a function of a user’s known receptivity. Reis discloses selecting ads based on the bids of each bidder being multiplied by one or more factors. See, [0040]. 
However, Hubbard discloses allocating and pricing an ad load based on information stored in a profile about a specific user’s personal preferences, which includes prior user action related to advertisements, and determining the best time to provide advertisements. See, “In accordance with the present teachings, the advertising system 10 includes a server-side system 11 that uses the data obtained by the monitoring applet 26 to optimize the delivery of ads to the subscribers, by recommending the best subscribers to receive a particular ad, the best playback time to schedule an ad, the price for delivering the ad, and the best time and routing method to transmit the ads to the phones. In the illustrative embodiment, the server-side system 11 is implemented in software stored in and executed by a bank of servers 28.” [0025]. See, “The provider-side sub-system 40 uses the subscriber profiles to help the advertisers (the content providers) refine their advertising campaigns, including the selection of which subscribers should be targeted to receive their ads, which are stored in the content database 48. The delivery sub-system 50 then uses the recorded subscriber behavior patterns to determine the optimal time and routing method to transmit the ads to the cellular phones 12 of each selected subscriber.” [0026]. See “In accordance with the present teachings, the price of an ad campaign is adjusted based on the information about the selected subscribers stored in the subscriber profile database 34. Certain subscribers will be more valuable to advertisers due to their behavior patterns. Highly responsive subscribers who tend to watch their ads immediately (when they are scheduled), respond quickly to ads, and frequently use coupons attached to ads, are more likely to generate revenue for the advertiser. The advertising service can therefore charge the advertiser more to deliver content to these subscribers.” [0040]. See also, [0030-0034] for determining the best time. See, [0035] for refining a user profile. See also, [0043-0044] for a billing engine that adjust prices and [0048-0050] for competitive bidding.
Therefore, from the teaching of Reis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for adjusting an ad load based on a user receptivity profile, as disclosed by Coleman, to adjust the available ad slots filled, as taught by Reis, for the purpose of increasing interest in ads so higher click-through rates can occur, which improves the overall average effectiveness of ads.  [0035].
Therefore, from the teaching of Hubbard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user receptivity profile, as disclosed by Coleman in view of Reis, to allocate and price advertising based on a user profile that includes user’s personal preferences and best time to provide advertisements, as taught by Hubbard, for the purpose of targeting specific individuals with advertisements based on their personal preferences in a more accurate and more efficient manner. [0035]. 
Therefore, from the teaching of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user receptivity profile, as disclosed by Coleman in view of Reis and Hubbard, make unfilled slot not visible to the user, as taught by Gupta, for the purpose of providing a good viewing experience, and/or other factors.

As per Claim 2: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
Coleman discloses 2. The method of claim 1 wherein the user ad receptivity profile is unique to each said user ID. See, “The profile determination 140 processes the activity log data 122 to develop profile data 134 for individual users. For individual users, the user profile data 134 forms part of the user profile 105, which includes timing information 106 (including desired transmission times 116) and topical/category preferences 118. The profile determination 140 may implement processes that include identifying, from historical or past instances of user activity, predictions as to when the user is most likely to be participating (or available to participate) in a given online activity or otherwise receptive to receiving a communication from a communication service.” [0031].

As per Claim 5: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
Coleman discloses 5. The method of claim 1 further comprising constructing, by the processor, groupings of the user IDs and an hour of a day, and then storing the groupings in memory. Examiner’s note: Coleman at [0009, 0011, 0014, 0022] discloses groups of users. In view of the applicant’s specification and the next claim, groupings are interpreted as a plurality of groups formed by the user ID and at least one hour of the day. For example, in Coleman a first grouping is Fig. 3A and a second grouping is Fig. 3B. Fig. 3A and Fig. 3B are groupings. See, “In one implementation, the profile determination 140 determines periods of time (e.g. time slots) where user is likely to be online or otherwise participating in online activity. Such periods of time may correspond to the user being logged into a website or user profile, performing general Internet browsing activities, online gaming, reading an online publications and newsletters, shopping or other performing other activities such as described elsewhere in this application. The periods of time may correspond to hours of the particular day, hours of the particular type of day (weekdays or weekends), days of the week, days of the month, etc. The granularity of the periods of time may correspond to several hours (e.g. 10 AM to 4 PM) or to a specific hour, or even more specific granularity (e.g. at 9 AM precisely, or within 5 minutes of 9 am).” [0032]. See, [0036] for communicating the profile data and [0012, 0063-0066] for storage devices.

As per Claim 7: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
Coleman discloses 7. The method of claim 1 further comprising receiving, by the processor, the plurality of performance events from a performance engine running on the plurality of client devices that monitors the user parsing ad events. See, “Other sources may also be used to identify user activity input 112 (216). For example, a user's browser may include programming (e.g. Plug-in, script, etc.) that reports session activity to the event monitor 120.” [0045]. See also [0054-0061] for a graphical representation of a plurality of user profiles and the predicted receptiveness to advertising at different times of days.

As per Claim 8: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
8. A system comprising: a memory configured to store computer readable instructions; and a processor configured by the instructions to perform operations comprising: 
Coleman discloses receiving performance events from a plurality of client devices running an application, wherein the performance events of each of the plurality of client devices are a function of a user parsing advertisement (ad) events that are displayed on the respective client device; See, [0015]. See, [0029]. See, [0034]. See also, [0053] for examples of advertising messages about products or clothing.
Coleman discloses aggregating the received performance events and creating a data structure comprising a user identification (ID) associated with the users and the performance events associated with the respective user; See, [0022].
Coleman discloses creating a user ad receptivity profile for each of the user IDs that is indicative of a respective user receptivity to receiving ads and a time of day, where the user ad receptivity profile is a function of the performance events; and See, [0023]. See also [0054-0061] for a graphical representation of a user profile and the predicted receptiveness to advertising at different times of days.
Coleman discloses adjusting an ad load associated with the user IDs of the users of client devices as a function of the user ad receptivity profile, See,  [0014]. See,  [0057].
Coleman does not disclose wherein the ad load is a percentage of available ad slots filled, 
However, Reis discloses adjusting a percentage of available add slots filled based on criteria that include previous user behavior and time of day. See  [0095]. See also, [0096]. 
Coleman does not disclose wherein unfilled ad slots are not visible to the user; and 
However, Gupta discloses unfilled ad slots that are not visible to the user. See, “The removed item's slot may be left unfilled which, in essence, advances all following items one position. Alternatively, the removed item may be replaced with another sponsored or unsponsored content item, or another item may be added at the end of the feed.” [0051]. See also [0052] for improving user experience as a result of unfilled slots not being visible.
Coleman does not disclose allocating and pricing the ad load as a function of the user ad receptivity profile. Examiner’s note: Reis discloses selecting ads based on the bids of each bidder being multiplied by one or more factors. See, [0040]. 
Hubbard discloses allocating and pricing an ad load based on information stored in a profile about a specific user’s personal preferences, which includes user action and determining the best time to provide advertisements. See, [0025]. See, [0026]. See [0040]. See also, [0030-0034] for determining the best time. See, [0035] for refining a user profile. See also, [0043-0044] for a billing engine that adjust prices and [0048-0050] for competitive bidding.
Therefore, from the teaching of Reis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for adjusting an ad load based on a user receptivity profile, as disclosed by Coleman, to adjust the available ad slots filled, as taught by Reis, for the purpose of increasing interest in ads so higher click-through rates can occur, which improves the overall average effectiveness of ads.  [0035].
Therefore, from the teaching of Hubbard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user receptivity profile, as disclosed by Coleman in view of Reis, to allocate and price advertising based on a user profile that includes user’s personal preferences and best time to provide advertisements, as taught by Hubbard, for the purpose of targeting specific individuals with advertisements based on their personal preferences in a more accurate and more efficient manner. [0035].
Therefore, from the teaching of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user receptivity profile, as disclosed by Coleman in view of Reis and Hubbard, make unfilled slot not visible to the user, as taught by Gupta, for the purpose of providing a good viewing experience, and/or other factors.

As per Claim 9: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
Coleman discloses 9. The system of claim 8 wherein the user ad receptivity profile is unique to each said user ID. See, [0031].

As per Claim 12: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
Coleman discloses 12. The system of claim 8 wherein the processor is configured to group the user IDs and an hour of a day, and then storing the groupings. Examiner’s note: Coleman at [0009, 0011, 0014, 0022] discloses groups of users. In view of the applicant’s specification and the next claim, groupings are interpreted as a plurality of groups formed by the user ID and at least one hour of the day. For example, in Coleman a first grouping is Fig. 3A and a second grouping is Fig. 3B. Fig. 3A and Fig. 3B are groupings. See, [0032]. See, [0036] for communicating the profile data and [0012, 0063-0066] for storage devices.

As per Claim 14: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
Coleman discloses 14. The system of claim 8 wherein the processor is configured to receive the plurality of performance events from a performance engine running on the plurality of client devices that monitors the user parsing ad events. See, [0045]. See also [0054-0061] for a graphical representation of a plurality of user profiles and the predicted receptiveness to advertising at different times of days.

As per Claim 15: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
15. A non-transitory processor-readable storage medium storing processor-executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising:
Coleman discloses receiving performance events from a plurality of client devices running an application, wherein the performance events of each of the plurality of client devices are a function of a user parsing advertisement (ad) events that are displayed on the respective client device; See, [0015]. See, [0029]. See, [0034]. See also, [0053] for examples of advertising messages about products or clothing.
Coleman discloses aggregating the received performance events and creating a data structure comprising a user identification (ID) associated with the users and the performance events associated with the respective user; See, [0022].
Coleman discloses creating a user ad receptivity profile for each of the user IDs that is indicative of a respective user receptivity to receiving ads and a time of day wherein the user receptivity profile is a function of the performance events;  See, [0023]. See also [0054-0061] for a graphical representation of a user profile and the predicted receptiveness to advertising at different times of days.
Coleman does not disclose wherein the ad load is a percentage of available add slots filled, 
However, Reis discloses adjusting a percentage of available add slots filled based on criteria that include previous user behavior and time of day. See  [0095]. See also, [0096]. 
Coleman does not disclose wherein unfilled ad slots are not visible to the user; and 
However, Gupta discloses unfilled ad slots that are not visible to the user. See, “The removed item's slot may be left unfilled which, in essence, advances all following items one position. Alternatively, the removed item may be replaced with another sponsored or unsponsored content item, or another item may be added at the end of the feed.” [0051]. See also [0052] for improving user experience as a result of unfilled slots not being visible.
Coleman does not disclose allocating and pricing the ad load as a function of the user ad receptivity profile. Examiner’s note: Reis discloses selecting ads based on the bids of each bidder being multiplied by one or more factors. See, [0040]. 
Hubbard discloses allocating and pricing an ad load based on information stored in a profile about a specific user’s personal preferences, which includes user action and determining the best time to provide advertisements. See, [0025]. See, [0026]. See [0040]. See also, [0030-0034] for determining the best time. See, [0035] for refining a user profile. See also, [0043-0044] for a billing engine that adjust prices and [0048-0050] for competitive bidding.
Therefore, from the teaching of Reis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for adjusting an ad load based on a user receptivity profile, as disclosed by Coleman, to adjust the available ad slots filled, as taught by Reis, for the purpose of increasing interest in ads so higher click-through rates can occur, which improves the overall average effectiveness of ads.  [0035].
Therefore, from the teaching of Hubbard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user receptivity profile, as disclosed by Coleman in view of Reis, to allocate and price advertising based on a user profile that includes user’s personal preferences and best time to provide advertisements, as taught by Hubbard, for the purpose of targeting specific individuals with advertisements based on their personal preferences in a more accurate and more efficient manner. [0035].
Therefore, from the teaching of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user receptivity profile, as disclosed by Coleman in view of Reis and Hubbard, make unfilled slot not visible to the user, as taught by Gupta, for the purpose of providing a good viewing experience, and/or other factors.

As per Claim 16: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
Coleman discloses 16. The non-transitory processor-readable storage medium of claim 15, wherein the user ad receptivity profile is unique to each said user ID. See, [0031].

As per Claim 19: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
Coleman discloses 19. The non-transitory processor-readable storage medium of claim 15, further including instructions to construct groupings of the user IDs and an hour of a day, and then storing the groupings in a memory. Examiner’s note: Coleman at [0009, 0011, 0014, 0022] discloses groups of users. In view of the applicant’s specification and the next claim, groupings are interpreted as a plurality of groups formed by the user ID and at least one hour of the day. For example, in Coleman a first grouping is Fig. 3A and a second grouping is Fig. 3B. Fig. 3A and Fig. 3B are groupings. See, [0032]. See, [0036] for communicating the profile data and [0012, 0063-0066] for storage devices.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Reis and Hubbard, further in view of Cliff et al. (U.S. 2003/0212608; Hereafter: Cliff).
As per Claim 3: Coleman in view of Reis, Hubbard, Gupta and Cliff discloses the following limitations; 
Coleman does not disclose 3. The method of claim 1 further comprising computing, by the processor, a percentage of ad time between 0% and 100% watched by the respective user as a measure of user ad receptivity. Examiner’s note: Hubbard discloses determining whether the entire ad was watched means 100% was watched.  See, [0020].
However, Cliff discloses determining different percentages of the time a user watches an ad. See, “The supplier means may also be provided with a viewing time calculation unit which is adapted to record the percentage of time spent by a viewer watching advertisements during a given time period.” [0036]. See, “The supplier may also provide a viewing time calculation unit which is adapted to record the percentage of time spent by a viewer watching advertisements during a given time period. This may be useful to the supplier in attracting advertisers as it allows the supplier to show how often adverts are viewed.” [0073].
Therefore, from the teaching of Cliff, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for user profile of hourly receptiveness to advertising messages, as disclosed by Coleman in view of Reiss, Gupta and Hubbard, to be captured as a percentage, as taught by Cliff, for the purpose of controlling the timing at which adverts are transmitted in order to capture the largest audience.

As per Claim 10: Coleman in view of Reis, Hubbard, Gupta and Cliff discloses the following limitations;
Coleman does not disclose 10. The system of claim 8 wherein the processor is configured to compute a percentage of ad time between 0% and 100% watched by the respective user as a measure of user ad receptivity. 
However, Cliff discloses determining different percentages of the time a user watches an ad. See, “The supplier means may also be provided with a viewing time calculation unit which is adapted to record the percentage of time spent by a viewer watching advertisements during a given time period.” [0036]. See, “The supplier may also provide a viewing time calculation unit which is adapted to record the percentage of time spent by a viewer watching advertisements during a given time period. This may be useful to the supplier in attracting advertisers as it allows the supplier to show how often adverts are viewed.” [0073].
Therefore, from the teaching of Cliff, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for user profile of hourly receptiveness to advertising messages, as disclosed by Coleman in view of Reiss, Gupta and Hubbard, to be captured as a percentage, as taught by Cliff, for the purpose of controlling the timing at which adverts are transmitted in order to capture the largest audience.

As per Claim 17: Coleman in view of Reis, Hubbard, Gupta and Cliff discloses the following limitations;
Coleman does not disclose 17. | The non-transitory processor-readable storage medium of claim 15, further including instructions to compute a percentage of ad time between 0% and 100% watched by the respective user as a measure of user ad receptivity. See, 
However, Cliff discloses determining different percentages of the time a user watches an ad. See, “The supplier means may also be provided with a viewing time calculation unit which is adapted to record the percentage of time spent by a viewer watching advertisements during a given time period.” [0036]. See, “The supplier may also provide a viewing time calculation unit which is adapted to record the percentage of time spent by a viewer watching advertisements during a given time period. This may be useful to the supplier in attracting advertisers as it allows the supplier to show how often adverts are viewed.” [0073].
Therefore, from the teaching of Cliff, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for user profile of hourly receptiveness to advertising messages, as disclosed by Coleman in view of Reiss, Gupta and Hubbard, to be captured as a percentage, as taught by Cliff, for the purpose of controlling the timing at which adverts are transmitted in order to capture the largest audience.

Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Reis and Hubbard, further in view of Ogawa et al. (U.S. 2015/0081790; Hereafter: Ogawa).
As per Claim 4: Coleman in view of Reis, Hubbard and Ogawa discloses the following limitations; 
Coleman does not disclose 4. The method of claim 1 wherein the performance events are associated with a click- through rate (CTR) of the user when the ad events are displayed on the respective client device. Examiner’s note: Coleman at [0013, 0014, 0046, 0061-0063] discloses embedded links and selecting links as a desired response that can be increased if communication are sent to user when they are receptive, and Coleman at [0038, 0046] discloses the that the monitored online activity includes users clicking on links, but Coleman does explicitly recite a CTR.
However, Ogawa discloses using a CTR to determine a time of day to send advertising. See, “As discussed earlier, based on the tracker response 1016 and/or feedback response 1018, the feedback analysis module communicated with the processor 307 for instructing the active transmitter module 105 to modify parameters of subsequent social data 1014 transmission to improve feedback and receptiveness of social data. For example, if the tracker response and/or feedback response 1016, 1018 reveal that social data message having a particular type or content is received more positively (e.g. click through rate or duration read or viewed or frequency of forwards) on a particular day and within a certain time of day, then the feedback analysis module 1005 deciphers this information and causes the active transmitter module 105 to transmit subsequent social data having a similar type or content within the certain time of day and on said particular day (e.g. via scheduling module 1002).” [0164]. See also, [0157] for a user selecting and advertisement.
Therefore, from the teaching of Ogawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the clicking and the selection of links, as disclosed by Coleman in view of Coleman in view of Reiss, Gupta and Hubbard,, to be associated with a click through rate, as taught by Ogawa, for the purpose of transmitting communication data based upon feedback of earlier communications to improve the likelihood of successful of messages.

As per Claim 11: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
Coleman does not disclose 11. The system of claim 8 wherein the performance events are associated with a click- through rate (CTR) of the user when the ad events are displayed on the respective client device. Examiner’s note: Coleman at [0013, 0014, 0046, 0061-0063] discloses embedded links and selecting links as a desired response that can be increased if communication are sent to user when they are receptive, and Coleman at [0038, 0046] discloses the that the monitored online activity includes users clicking on links, but Coleman does explicitly recite a CTR.
However, Ogawa discloses using a CTR to determine a time of day to send advertising. See, [0164]. See also, [0157] for a user selecting and advertisement.
Therefore, from the teaching of Ogawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the clicking and the selection of links, as disclosed by Coleman in view of Reiss, Gupta and Hubbard,, to be associated with a click through rate, as taught by Ogawa, for the purpose of transmitting communication data based upon feedback of earlier communications to improve the likelihood of successful of messages.

As per Claim 18: Coleman in view of Reis, Hubbard and Gupta discloses the following limitations; 
Coleman does not disclose 18. The non-transitory processor-readable storage medium of claim 15, wherein the performance events are associated with a click-through rate (CTR) of the user when the ad events are displayed on the respective client device. Examiner’s note: Coleman at [0013, 0014, 0046, 0061-0063] discloses embedded links and selecting links as a desired response that can be increased if communication are sent to user when they are receptive, and Coleman at [0038, 0046] discloses the that the monitored online activity includes users clicking on links, but Coleman does explicitly recite a CTR.
However, Ogawa discloses using a CTR to determine a time of day to send advertising. See, [0164]. See also, [0157] for a user selecting and advertisement.
Therefore, from the teaching of Ogawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the clicking and the selection of links, as disclosed by Coleman in view of Reiss, Gupta and Hubbard, to be associated with a click through rate, as taught by Ogawa, for the purpose of transmitting communication data based upon feedback of earlier communications to improve the likelihood of successful of messages.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Reis and Hubbard, further in view of Gutman et al. (U.S. 2017/0134516; Hereafter: Gutman).
As per Claim 6: Coleman in view of Reis, Hubbard, Gupta and Gutman discloses the following limitations; 
Coleman discloses 6. The method of claim 5 further comprising generating, by the processor, the ad receptivity profile based on the user ID and hour of day Examiner’s note: See, [0032] for hour of day and [0036] user identifier. Coleman at [0031] discloses “The profile determination 140 may implement processes that include identifying, from historical or past instances of user activity, predictions as to when the user is most likely to be participating (or available to participate) in a given online activity or otherwise receptive to receiving a communication from a communication service.”. Coleman discloses hour of day and historical user activity, but not taking the mean or average.
Coleman in view of Reiss and Hubbard does not disclose based on a historical mean. 
However, Gutman discloses determining receptiveness based on an average, either clicking 5% or receiving and average of 10 advertisements are both a historical mean. See, “In particular, the notification-providing system may determine that she only views and clicks through links and content presented in email notifications no more than 5% of the time. In addition, the notification-providing system may determine that she receives on average 10 advertisement ads per hour based on a determination of the amount and type of email content she receives. Thus, the notification-providing system may determine that emailing notifications to her may not be a very effective method to get her to interact with the notification and act upon the content of the notification. However, due to the urgency of the notification, the notification-providing system may determine a time during the day that she may be most likely to check emails and view notifications. For example, the notification-providing system may determine that she likes to browse the internet and briefly glance through the most recent 20 or so emails based on social-networking webpage activity and 3rd party application data (e.g., an email application linked to her social-networking webpage). In addition, the notification-providing system may determine that she usually likes to go to bed between 11:00-11:30 PM during the weekdays, and around 12:30 AM on the weekends, based on social-networking webpage activity, location data, mobile device data including usage of the device and interaction with certain applications (e.g., an alarm clock application). Thus, the notification-providing system may determine that given her limited interaction with advertisement notifications by email, the most effective method of getting her to interact with the notification sent by email is to send the notification to her around 11:00 PM during the weekdays and around 12:00 AM on the weekends.” [0138].
Therefore, from the teaching of Gutman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for user profile of hourly receptiveness to advertising messages, as disclosed by Coleman in view of Reiss, Gupta and Hubbard, to be based on a historical mean, as taught by Gutman, for the purpose of providing a notification to a user in a manner that increases the likelihood that the user will interact with the notification.

As per Claim 13: Coleman in view of Reis, Hubbard, Gupta and Gutman discloses the following limitations;
Coleman discloses 13. The system of claim 12 wherein the processor is configured to generate the ad receptivity profile based on the user ID and hour of day Examiner’s note: See, [0032] for hour of day and [0036] user identifier. Coleman at [0031] discloses “The profile determination 140 may implement processes that include identifying, from historical or past instances of user activity, predictions as to when the user is most likely to be participating (or available to participate) in a given online activity or otherwise receptive to receiving a communication from a communication service.”. Coleman discloses hour of day and historical user activity, but not taking the mean or average.
Coleman in view of Reiss and Hubbard does not disclose based on a historical mean.
However, Gutman discloses determining receptiveness based on an average, either clicking 5% or receiving and average of 10 advertisements are both a historical mean. See, [0138].
Therefore, from the teaching of Gutman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for user profile of hourly receptiveness to advertising messages, as disclosed by Coleman in view of Reiss, Gupta and Hubbard,, to be based on a historical mean, as taught by Gutman, for the purpose of providing a notification to a user in a manner that increases the likelihood that the user will interact with the notification.

As per Claim 20: Coleman in view of Reis, Hubbard, Gupta and Gutman discloses the following limitations;
Coleman in view of Reiss and Hubbard 20. The non-transitory processor-readable storage medium of claim 19, further including instructions to generate the ad receptivity profile based on the user ID and hour of day Examiner’s note: See, [0032] for hour of day and [0036] user identifier. Coleman at [0031] discloses “The profile determination 140 may implement processes that include identifying, from historical or past instances of user activity, predictions as to when the user is most likely to be participating (or available to participate) in a given online activity or otherwise receptive to receiving a communication from a communication service.”. Coleman discloses hour of day and historical user activity, but not taking the mean or average.
Coleman does not disclose based on a historical mean.
However, Gutman discloses determining receptiveness based on an average, either clicking 5% or receiving and average of 10 advertisements are both a historical mean. See, [0138].
Therefore, from the teaching of Gutman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for user profile of hourly receptiveness to advertising messages, as disclosed by Coleman in view of Reiss, Gupta and Hubbard, to be based on a historical mean, as taught by Gutman, for the purpose of providing a notification to a user in a manner that increases the likelihood that the user will interact with the notification.

Response to Argument
Regarding 35 USC 102 and 103: Applicant’s arguments are moot in view of additional references that are cited above.
Regarding 35 USC 101: The amendments are not sufficient to amount to a practical application because the concepts of reducing the number of ads and pricing ads based on user receptivity are abstract concepts, which are not additional elements under Prong 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cimino et al. US 2019/0139075 A1: discloses grouping click through rates for multiple users having a common attribute in Figure 12 and [0089]. Vij et al US 2019/0244253: discloses a machine learning model to create a list of users predicted to be receptive to advertising at a particular time of day.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688